Case 1:20-cv-03170-PAB-NRN Document 34 Filed 01/28/21 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-3170-PAB-NRN

  FALLEN PRODUCTIONS, INC.,

          Plaintiff,

  v.

  KELTON WADE SHRIVER et al.,

          Defendants.



       UNOPPOSED MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT


          COME NOW, Plaintiff FALLEN PRODUCTIONS, INC. (“Plaintiff”), by and through

  its counsel Kerry S. Culpepper, and moves for leave to amend the First Amended

  Complaint. This motion is brought pursuant to Rule 15(a)(2) of the Federal Rules of Civil

  Procedure and based upon the attached Memorandum, Exhibit and the pleadings of this

  case.

          Plaintiff’s counsel conferred with counsel for Defendant KELTON WADE

  SHRIVER per D.C.COLO.LCivR 7.1(a) by email on 1/28/2021 and obtained his statement

  of “no opposition” to Plaintiff’s motion for leave to filing the proposed Second Amended

  Complaint.

                       MEMORANDUM OF POINTS AND AUTHORITIES

  I.      BACKGROUND

          Plaintiff filed the Original Complaint [Doc. #1] on October 22, 2020 against


                                             1
Case 1:20-cv-03170-PAB-NRN Document 34 Filed 01/28/21 USDC Colorado Page 2 of 4




  Defendants Does 1-17. On Nov. 20, 2020, Plaintiff filed the First Amended Complaint [Doc.

  #11] against Defendants Kelton Wade Shriver, Does 1-3 and 5-17. A Notice of Dismissal

  [Doc. #13] was filed on November 20, 2020 dismissing Defendants Does 11 and 13 with

  prejudice. A Notice of Dismissal [Doc. #15] was filed on November 23, 2020 dismissing

  Defendants Does 5, 8 and 10 without prejudice.

         Plaintiff seeks leave to file the Second Amended Complaint (“SAC”) that further

  identifies as Defendants MIRANDA LOUIS DEWITT, ANDREW PATERSON (previously

  identified as DOE 3), ROBERT OBRIEN (previously identified as DOE 6), DAMIAN BRAY

  (previously identified as DOE 7), JUSTIN MCWHORTER (previously identified as DOE

  12), DALE POWERS (previously identified as DOE 15), and HECTOR JARAMILO

  (previously identified as DOE 17) based upon responses to subpoenas from Google,

  Private Internet Access, Apple, Sharktech and Microsoft and adds further allegations

  supporting jurisdiction and venue per inter alia the Federal long-arm statute.

  II.    LEGAL STANDARD

         Federal Rule of Civil Procedure 15(a)(2) permits amendment of the pleadings

  with the court’s leave, which the Court should give freely. See Fed. R. Civ. P. Rule

  15(a)(2). Courts consider bad faith, dilatory motive on the movant’s part, undue delay,

  prejudice to the opposing party, and futility in reviewing a plaintiff’s request to amend

  the complaint under Rule 15(a). See Duncan v. Manager, Dept. of Safety, 397 F.3d

  1300, 1315 (10th Cir. 2005).

  III.   ARGUMENT




                                               2
Case 1:20-cv-03170-PAB-NRN Document 34 Filed 01/28/21 USDC Colorado Page 3 of 4




            The marked up version of the proposed SAC is shown in Exhibit 1. There is no

  bad faith, dilatory motive or undue delay on Plaintiff’s part in seeking to file the SAC.

  Plaintiff seeks leave to file the SAC to identify Defendants and serve them as it stated it

  would do in the MOTION FOR LEAVE TO TAKE LIMITED EXPEDITED DISCOVERY

  [Doc. #8]. There is no prejudice to the opposing party as the SAC does not introduce

  any new claims against Defendant KELTON WADE SHRIVER and the other Doe

  Defendants have not yet been served. The proposed SAC includes the actual

  identification of the Doe Defendants. Accordingly, the SAC is not futile.

  IV.       CONCLUSION

            Applying the liberal standard set forth in Federal Rule of Civil Procedure, the

  Court should grant Plaintiff’s Motion for Leave to File the SAC because there is no (i)

  undue delay, (ii) bad faith, (iii) dilatory motive or (iv) undue prejudice and the SAC is not

  futile.

            DATED: Kailua-Kona, Hawaii, January 28, 2021.



                                        CULPEPPER IP, LLLC


                                       /s/ Kerry S. Culpepper
                                        Kerry S. Culpepper

                                         Attorney for Plaintiff




                                                  3
Case 1:20-cv-03170-PAB-NRN Document 34 Filed 01/28/21 USDC Colorado Page 4 of 4




                               CERTIFICATE OF SERVICE


        The undersigned hereby certifies that on the date and by the methods of service

  noted below, a true and correct copy of the foregoing was served via FIRST CLASS

  MAIL to the following at their last known address:

  Justin V. Lee, counsel for Defendant KELTON WADE SHRIVER
  2323 Ross Avenue, Suite 600
  Dallas, TX 75201

        DATED: Kailua-Kona, Hawaii, January 28, 2021.



                                    CULPEPPER IP, LLLC


                                   /s/ Kerry S. Culpepper
                                    Kerry S. Culpepper

                                      Attorney for Plaintiff




                                              4
